                    United States District Court
                     District of Massachusetts

                                  )
UNITED STATES of AMERICA,         )
                                  )
         v.                       )     Criminal Action No.
                                  )     10-10365-NMG
JEFFREY EUGENE,                   )
                                  )
         Defendant.               )
                                  )

                         MEMORANDUM & ORDER
GORTON, J.

    This case arises from a motion to vacate filed pursuant to

28 U.S.C. § 2255.   Jeffrey Eugene (“Eugene” or “petitioner”)

claims that he was improperly sentenced as a career offender

because one of the predicate convictions used to enhance his

sentence as a career offender was vacated by the Commonwealth of

Massachusetts.

    In November, 2010, Eugene was indicted on six counts of

conspiracy to distribute and distribution of cocaine base in

violation of 21 U.S.C. §§ 841(a)(1) and 846.    Petitioner entered

a binding plea agreement in October, 2011, and in January, 2012,

the Court sentenced him to 188 months in prison to be followed

by 60 months of supervised release pursuant to that plea

agreement.    The government contends that, in consideration of

the plea agreement, it agreed to withdraw an additional

Information filed pursuant to 21 U.S.C. § 851 which would have



                                - 1 -
doubled petitioner’s mandatory minimum sentence from 10 to 20

years and that petitioner agreed not to challenge his conviction

or sentence collaterally pursuant to 28 U.S.C. §§ 2255 and 2241.

The government also reserved the right to press any and all

charges which otherwise could have been brought against

petitioner in the event that he violated the terms of the plea

agreement.    Petitioner maintains, however, that he was sentenced

as a career offender pursuant to U.S.S.G. § 4A1.1.1

      In June, 2017, Eugene received a letter from the

Massachusetts Supreme Judicial Court notifying him that four

drug convictions against him had been dismissed.            The basis of

those dismissals was misconduct engaged in by chemist Annie

Dookhan (“Dookhan”) at the state drug lab.           As a result of that

misconduct, the District Attorney assigned to his case dismissed

those drug convictions with prejudice.          Based on the dismissal

of those drug convictions, petitioner filed the present motion

to vacate pursuant to § 2255 challenging his sentence because it

was based on his prior status as a career offender which is no


1 Eugene cites statements from the pre-sentence report, his plea colloquy with
the Court and a letter from Assistant Federal Defender Timothy G. Watkins to
support that proposition. For example, the addendum to the pre-sentence
report includes statements that petitioner “is a Career Offender” and “but
for the career offender enhancement, the [petitioner’s] guideline
imprisonment range would be 135 to 168 months”, and the Court stated in the
plea colloquy that “the career offender provisions do apply in this case”.
Attorney Watkins informed petitioner in a letter dated August, 2015, that
petitioner was ineligible for a sentence reduction pursuant to Amendment 782
because he was “deemed and sentenced as a career offender pursuant to
U.S.S.G. § 4B1.1 rather than § 2D1.1” and that Amendment only applied to the
latter section of the Sentencing Guidelines.

                                    - 2 -
longer applicable.      Petitioner asserts that he should be

resentenced based on a total offense level of 29 and a criminal

history category of III yielding a new Sentencing Guideline

range of 108-135 months.2       He concedes that he is subject to a

120-month mandatory minimum pursuant to 21 U.S.C.

§ 841(b)(1)(A)(iii).

     The government responds that petitioner explicitly waived

his right to appeal in entering the plea agreement and that his

waiver was knowing and voluntary.         It contends that he is,

therefore, barred from now challenging his sentence.

     In Cuevas v. United States, 778 F.3d 267 (1st Cir. 2015),

the First Circuit Court of Appeals held that vacatur of a

defendant’s prior state drug convictions was sufficiently

exceptional for his claim for resentencing on his federal charge

to be cognizable under § 2255. Id. at 271-72.           That case

involved the same misconduct by Ms. Dookhan which led to the

vacatur of the petitioner’s state drug convictions. Id. at 269.

     Unlike the defendant in Cuevas, however, petitioner entered

a plea agreement in which he waived his right to appeal his

sentence pursuant to a § 2255 motion to vacate.           Generally, a

waiver of appellate rights entered into knowingly and

voluntarily is valid and thus prohibits a subsequent appeal


2 At the time of sentencing, the parties had agreed that the applicable
sentencing guideline range would have been 262-327 months based on a total
offense level of 34 and a criminal history category of VI.

                                    - 3 -
encompassed by the waiver. See United States v. Gil-Quezada, 445

F.3d 33, 36-37 (1st Cir. 2006).        A court will not enforce a

waiver, however, “if doing so would work a miscarriage of

justice”. Id. at 36 (citing United States v. Teeter, 257 F.3d

14, 25 (1st Cir. 2001)).      That exception applies only to

“egregious cases”. United States v. Morillo, 910 F.3d 1, 4 (1st

Cir. 2018) (noting that the exception does not apply to “garden-

variety” claims).

     The government does not contest that petitioner’s claim

falls within the rule of Cuevas and is thus cognizable.            This

Court agrees.    The government, however, submits that petitioner

has waived his right of appeal and as to that contention, the

Court disagrees.     That is because, although the plea agreement

was truly knowing and voluntary, the Court finds that

enforcement of the waiver in this case would constitute a

miscarriage of justice.3

     Petitioner entered into a binding plea agreement calling

for 188 months imprisonment based on the assumption that he

faced a Sentencing Guideline range of 262-327 months as a career

offender.    The agreed-upon sentence was clearly advantageous

based on that guideline range.       Eventually, it was discovered


3 Petitioner disputes the voluntariness of his plea agreement on the basis
that his trial attorney rendered ineffective assistance of counsel. Because
the Court finds the waiver in the plea agreement unenforceable, it declines
to decide whether there was any such ineffective assistance in violation of
the Sixth Amendment to the United States Constitution.

                                   - 4 -
that, because of serious misconduct of a government official,

petitioner no longer qualifies as a career offender because of

the vacatur of one of his predicate offenses.   In light of his

changed status, it is clear that petitioner would never have

entered into the subject plea agreement because the agreed-upon

sentence of 188 months is more than 50 months higher than the

high end of the applicable guideline range without the career

offender enhancement.   It is misleading for the government to

argue that there can be no miscarriage of justice because

petitioner received a multi-year reduction based on the then-

applicable Sentencing Guideline range.   That range was informed

by the fact that petitioner was then a career offender but he no

longer is and therefore it is irrelevant.   To forbid petitioner

from challenging his sentence because of governmental misconduct

unrelated to him would be a fundamental miscarriage of justice.

    Indeed, the First Circuit discussed the exceptional nature

of Dookhan’s misconduct and how a petition pursuant to § 2255

    encompasses assignments of error that reveal
    fundamental defect[s] which, if uncorrected, will
    result[] in a complete miscarriage of justice . . . .

Cuevas, 778 F.3d at 272 (alterations in original) (internal

quotation marks omitted) (quoting David v. United States, 134

F.3d 470, 474 (1st Cir. 1998)).   While the First Circuit

discussed the concept of “miscarriage of justice” in the context

of determining whether the defendant’s claim was cognizable

                              - 5 -
under § 2255, there is no reason to believe that prohibiting

petitioner from challenging his sentence here would be any less

justified because there is an appeal waiver in his plea

agreement.    In both situations, the criminal misconduct of Ms.

Dookhan presents a sufficiently exceptional circumstance such

that justice requires petitioner to be able to challenge his

sentence.    This is not a “garden-variety” challenge to a federal

sentence.

    Accordingly, the Court finds that enforcement of

petitioner’s appeal waiver would be a miscarriage of justice and

therefore will allow his motion to vacate under § 2255.

                                ORDER

    For the foregoing reasons, petitioner’s motion to vacate

(Docket No. 129) is ALLOWED.    He will be resentenced in

accordance with the newly-applicable guideline range.


So ordered.

                                     /s/ Nathaniel M. Gorton_____
                                     Nathaniel M. Gorton
                                     United States District Judge

Dated August 16, 2019




                                - 6 -
